             Case 1:21-cr-00461-RCL Document 16 Filed 09/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                             :

Plaintiff,                                            :

v.                                                    :       No. 21-CR-461 (RCL)
                                                              Hon. Royce C. Lamberth

DEVLYN THOMPSON,                                      :

Defendant.                                            :

                                           Consent Motion

        Now comes the Defendant, Devlyn Thompson, by and through undersigned counsel, and

hereby requests this Honorable Court to continue his sentencing currently scheduled for

November 1. He makes this request for the following reasons:

        1.      The Probation Officer conducing the interview for the Pre-Sentence Report

(PSR) has not yet been able to schedule and confirm her interview. Counsel has stated to

the Probation Officer that it is important that Counsel be in the same room with Mr.

Thompson while the interview is being conducted rather than be present via zoom or

telephone. As such, travel arrangements must be made. Moreover, as of the date of the

filing of this motion, neither the Counsel nor the Government would have adequate time

to read a draft and file any objections.

        2.      Mr. Thompson is scheduled for a forensic evaluation by Dr. Laurie Sperry

on September 23. The Probation Officer has indicated to Counsel that she would like to

read a copy of that report. Dr. Sperry has indicated that she will need at least three weeks

to prepare the report.
         Case 1:21-cr-00461-RCL Document 16 Filed 09/21/21 Page 2 of 2




                                            Respectfully submitted,

                                            s/Elizabeth Kelley
                                            ELIZABETH KELLEY
                                            (pro hac vice)

ELIZABETH KELLEY, ATTORNEY AT LAW
2425 E. 29th Ave., Ste. 10-B, #225
Spokane, WA 99223
(509)991-7058
ZealousAdvocacy@aol.com

                               CERTIFICATE OF SERVICE

         Elizabeth Kelley, Attorney at Law, hereby certifies that the foregoing was served on
September 21, 2021, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR5.5, and the
General Order on Electronic Case Filing (ECF) pursuant to the District Court’s system as to ECF
filers, and was additionally sent to Defendant at FDC SeaTac.

                                            /s/Elizabeth Kelley
                                            ELIZABETH KELLEY

ELIZABETH KELLEY, ATTORNEY AT LAW
2525 E. 29th Ave., Ste. 10-B, #225
Spokane, WA 99223
(509)991-7058
ZealousAdvocacy@aol.com
